FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

NATURAL RESOURCES DEFENSE               
COUNCIL, INC.; THE INTERNATIONAL
FUND FOR ANIMAL WELFARE;
CETACEAN SOCIETY INTERNATIONAL;
LEAGUE FOR COASTAL PROTECTION;
OCEAN FUTURES SOCIETY; JEAN-
MICHEL COUSTEAU,
                Plaintiffs-Appellees,
                 v.                           No. 08-55054
DONALD C. WINTER, Secretary of                  D.C. No.
the Navy; UNITED STATES                     CV-07-00335-FMC
DEPARTMENT OF THE NAVY; CARLOS              Central District
M. GUTIERREZ, Secretary of the                of California,
Department of Commerce;                        Santa Ana
NATIONAL MARINE FISHERIES
                                                 ORDER
SERVICES; WILLIAM HOGARTH,
Assistant Administrator for
Fisheries of the National
Oceanographic and Atmospheric
Administration; CONRAD C.
LAUTENBACHER, JR., Administrator
of the National Oceanographic and
Atmospheric Administration,
             Defendants-Appellants.
                                        
                   Filed January 25, 2008

     Before: Betty B. Fletcher, Dorothy W. Nelson and
             Stephen Reinhardt, Circuit Judges.




                             1239
1240   NATURAL RESOURCES DEFENSE COUNCIL v. WINTER
                         ORDER

   The panel’s January 16, 2008 order remanding the case to
the district court is designated for publication.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2008 Thomson/West.